DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Amendment
Applicant’s amended claims dated 22 March 2022 are acknowledged.
Claims 1-21 and 26-34 are pending.

Election/Restrictions
Applicant’s election of Group I, claims 1-21, in the reply filed on 22 March 2022 is acknowledged.
Claims 26-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. 

Applicant’s election of the species of compound 51, shown below, in the reply filed on 22 March 2022 is acknowledged.

    PNG
    media_image1.png
    171
    343
    media_image1.png
    Greyscale


Scope of Search
The Examiner has followed the guidelines found in MPEP 803.02 regarding the search of the elected species, reproduced in relevant part below:
“If the Markush claim is not allowable, the provisional election will be given effect and examination will be limited to the Markush claim and claims to the elected species, with claims drawn to species patentably distinct from the elected species held withdrawn from further consideration.” 
“If the examiner determines that the elected species is allowable over the prior art, the examination of the Markush claim will be extended. If prior art is then found that anticipates or renders obvious the Markush claim with respect to a nonelected species, the Markush claim shall be rejected; claims to the nonelected species would still be held withdrawn from further consideration. The prior art search will not be extended unnecessarily to cover all nonelected species, and need not be extended beyond a proper Markush grouping. See subsection IV.B, below, for additional guidance.”
The elected species appears allowable over the prior art.  The search has been extended to the other species of the claimed formula I listed in claim 20.  At least one of the species of claim 20 are anticipated by the prior art, see the below rejection.
The provisional election is given effect, claims to the nonelected species are held withdrawn from further consideration and the prior art search has not been extended unnecessarily to cover all nonelected species.
In this regard, the elected species reads on the group I claims 1-5 and 20-21.
Claims 6-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. 

Because applicant did not distinctly and specifically point out any errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
The restriction is FINAL.

Non-Final Rejection

Priority
This application was filed on 06 November 2020 (published as US20210403484) and is a ‘371 national phase entry of international application PCT/CN2020/097572, filed on 23 June 2020 (published as WO2021258272).
No further priority claim has been made.

Status of the claims
Claims 1-5 and 20-21 are pending and rejected.
Claims 6-19 and 26-34 are pending but withdrawn from consideration as drawn to non-elected subject matter.  
Claims 22-25 were cancelled by the Applicant.
Information Disclosure Statements
The IDS’s dated 11/06/2020 and 06/28/2021 have been received and entered.  The Examiner has lined through the listed citations since no copies of any of the non-patent literature documents or foreign patent documents were present in the application file.
In order to expedite prosecution and to the extent possible the Examiner has obtained and reviewed the listed documents.  See the attached form PTO-892.

PTO-892 Form
References from the Examiner’s search of the invention are made of record.  Those not cited herein are included at least as technical background.

Improper Markush Grouping Rejection
Claims 1-5 and 21 rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of compounds according to formula I is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:
(1) The alternatives are not all members of the same recognized physical or chemical class or the same art-recognized class.  Multiple and varied classes of compounds are represented by the formula in view of the variable cyclic moieties A1, A2 and A3, the presence or absence of the C=O and Y=O moieties and the optional presence of a fused heterocyclic ring formed between an R3 methylene and an A3 ring substituent.  For instance the elected species of example 51 and the claimed compound shown below represent completely different classes:

    PNG
    media_image1.png
    171
    343
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    375
    1027
    media_image2.png
    Greyscale

(2) The alternate members are not considered to be functionally equivalent and have a common use.  For example, the above claimed compound would not be expected to have a similar functional activity as example 51 in view of the substantial structural variation.
(3) The alternatives do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The Examiner asserts that, when viewed as a whole, all of the possible alternates do not share a substantial structural feature.  There is no common structural feature present across the entire claim scope, which is considered to represent a substantial part of the claimed compound, much less one which imparts any shared utility to all the structures.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.


Claim Rejections - 35 USC § 102
A number of database record references were found which are anticipatory of species of the claimed genus of formula I listed in claim 20.  One such record is cited below.  Applicant is encouraged to additionally review the structures disclosed in the following registry database records: RN 920483-67-6, RN 1329658-58-3, RN 1328901-35-4, RN 1328569-51-2, RN 1327985-15-8, RN 1327765-23-0, RN 1327677-75-7, RN 1323346-30-0 and RN 865288-08-0, each of which is cited on the PTO-892 form.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


[1] Claims 1-5 and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chemical Abstracts STN REGISTRY Database, Record for RN 1328752-54-0, “2-Methoxy-N-[[5-(2-thienyl)-1,3,4-oxadiazol-2-yl]methyl]benzamide”, Entered STN 06 Sept 2011.

    PNG
    media_image3.png
    258
    703
    media_image3.png
    Greyscale

See MPEP 2128: ELECTRONIC PUBLICATIONS AS PRIOR ART Status as a "Printed Publication" An electronic publication, including an online database or Internet publication (e.g. discussion group, forum, digital video, and social media post), is considered to be a "printed publication" within the meaning of 35 U.S.C. 102(a)(1)  and pre-AIA  35 U.S.C. 102(a) and (b)  provided the publication was accessible to persons concerned with the art to which the document relates. See In re Wyer, 655 F.2d 221, 227, 210 USPQ 790, 795 (CCPA 1981).
 The “entered” date represents the date that the compound was entered into the REGISTRY database on STN and represents the date that the compound was made accessible to the public.

The disclosed compound is listed in examined claim 20 by name and is identical to example 40 of the specification with the same name.
The compound reads on claims 1-5 as a species of the Markush of formula I wherein A1 is thiophen-2-yl; A2 is 1,3,4-oxadiazol-2,5-diyl; n1 is 1, each of R1 and R2 independently is H; m1 is 0, m2 is 1, Y is C; R3 is H; n2 is 0; and A3 is phenyl substituted with C1-6 alkoxy (methoxy).
Regarding claim 21, the compound is disclosed as being a member of a “chemical library” from the collection of chemicals offered by a fine chemical supplier.  Such “chemical library” compounds are not 100% pure but contain trace amounts of “excipient” materials such as residual solvents, moisture, drying agents such as sodium sulfate or chromatography media such as silica gel. The Examiner asserts that this meets the limitations of the instant “composition".  
[2] Claims 1-5 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Golovchenko (Russian Journal of General Chemistry 2005, 75, 425-431).
See compound “Xb” disclosed in the scheme on page 426, table 1 on page 427, table 2 on page 428 and the experimental section for “Xa-Xf” on page 430.  The compound is identical in structure to that of RN 878027-43-1 disclosed in the corresponding database record for the reference and which is shown below for convenience:

    PNG
    media_image4.png
    396
    428
    media_image4.png
    Greyscale

The disclosed compound represents either a pharmaceutically acceptable “ester” or “prodrug” of a compound of formula I; wherein A1 is phenyl; A2 is 1,3,4-oxadiazol-2,5-diyl; n1 is 1, each of R1 and R2 independently is H; m1 is 0, m2 is 1, Y is C; R3 is H; n2 is 0; and A3 is phenyl.
Claim 1 encompasses a pharmaceutically acceptable “ester” or “prodrug” of a compound of formula I and claims 2-5 depend from claim 1.  Since a claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers, claims 2-5 also encompass esters and prodrugs.
The ester moiety -CO2CH2CH3 is attached to a carbon atom of the claimed compound.  The compound is therefore an ester thereof.  An ethyl ester is pharmaceutically acceptable at least since hydrolysis releases ethanol.
The attached ester represents a “prodrug” since hydrolysis to the acid and subsequent decarboxylation can occur upon in vivo administration to produce the parent compound of formula I.
Regarding claim 21, the compound is disclosed as being provided as a mixture with the pharmaceutically acceptable carrier or excipient of ethanol at least since it was crystallized from ethanol.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023. The examiner can normally be reached 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R CARCANAGUE/           Primary Examiner, Art Unit 1625